Exhibit 10.1

Silicon Valley Bank

Amendment to Loan and Security Agreement and Limited Waiver

Borrower: eGain Communications Corporation

Date: November 13, 2007

This Amendment to Loan and Security Agreement and Limited Waiver is entered into
between Silicon Valley Bank (“Bank”) and the borrower named above (“Borrower”)
as of the above-stated date.

The Parties agree to amend the Loan and Security Agreement between them, dated
October 29, 2004 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof unless otherwise specifically set forth
herein, and Bank agrees to the limited waiver set forth below. (Capitalized
terms used but not defined in this Amendment, shall have the meanings set forth
in the Loan Agreement.)

1. Tangible Net Worth Covenant. The portion of Section 5 of Schedule 1 to the
Loan Agreement, which presently reads as follows,:

“5. Financial Covenants (Section 6.7). Borrower shall maintain at all times, to
be tested as of the last day of each month, on a consolidated basis:

“(a) Tangible Net Worth. A Tangible Net Worth of not less than Negative $750,000
(“Minimum Tangible Net Worth”), plus (i) 60% of all consideration received after
November 7, 2006 for equity securities and Subordinated Debt of the Borrower,
plus (ii) 50% of the Borrower’s net income in each fiscal quarter ending after
the date of the December 2006 Amendment. Increases in the Minimum Tangible Net
Worth based on consideration received for equity securities and subordinated
debt of the Borrower shall be effective as of the end of the month in which such
consideration is received, and shall continue effective thereafter. Increases in
the Minimum Tangible Net Worth based on net income shall be effective on the
last day of the fiscal quarter in which said net income is realized, and shall
continue effective thereafter. In no event shall the Minimum Tangible Net Worth
be decreased.”



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

is amended to read as follows, effective October 31, 2007:

“5. Financial Covenants (Section 6.7). Borrower shall maintain, on a
consolidated basis, as of the last day of each month, commencing October 31,
2007 and continuing at the last day of each succeeding month:

“(a) Tangible Net Worth. A Tangible Net Worth of not less than
Negative $8,500,000 (“Minimum Tangible Net Worth”), plus (i) 60% of all
consideration received after November 9, 2006 for equity securities and
Subordinated Debt of the Borrower, plus (ii) 50% of the Borrower’s net income in
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2007. Increases in the Minimum Tangible Net Worth based on consideration
received for equity securities and subordinated debt of the Borrower shall be
effective as of the end of the month in which such consideration is received,
and shall continue effective thereafter. Increases in the Minimum Tangible Net
Worth based on net income shall be effective on the last day of the fiscal
quarter in which said net income is realized, and shall continue effective
thereafter. In no event shall the Minimum Tangible Net Worth be decreased.”

2. Limited Waivers.

A. Borrower has failed to comply with the Minimum Tangible Net Worth covenant
set forth in Section 5 of Schedule 1 to the Loan Agreement (as in effect prior
to the effectiveness of this Amendment) for the periods ending January 31, 2007
through and including September 30, 2007 (the “Financial Covenant Defaults”).
Bank hereby waives said Financial Covenant Defaults.

B. It is understood by the parties hereto that the foregoing waiver does not
constitute a waiver of any other default under the Loan Agreement or any other
Loan Document (including without limitation defaults of the type referred to
above for any other periods), nor an agreement by Bank to waive or forbear from
exercising its rights and remedies in the future regarding defaults under any
financial covenant or with respect to any other defaults under the Loan
Agreement or the Loan Documents.

3. Limitation of Amendments.

A. The amendments set forth herein are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

B. This Amendment shall be construed in connection with, and as part of, the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

4. Fee. Borrower agrees to pay Bank an amendment fee in the amount of $5,000
concurrently herewith, which shall be in addition to all interest and all other
fees and shall be non-refundable. Bank is authorized to charge said fee to any
of Borrower’s deposit accounts.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

A. Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Default or Event of Default has
occurred and is continuing;

B. Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

C. The organizational documents of Borrower delivered to Bank in connection with
the original execution of the Loan Agreement remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

D. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

E. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

F. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

G. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited under law by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Other General Provisions. This Amendment, the Loan Agreement, any prior
written amendments thereto signed by Bank and the Borrower, and the other
written documents and agreements between Bank and the Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof.

 

-3-



--------------------------------------------------------------------------------

Silicon Valley Bank    Amendment to Loan Agreement

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto; and
(b) Borrower’s payment of the fee set forth herein plus all expenses of Bank
incurred in connection herewith and as otherwise payable under the Loan
Agreement.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

Borrower:     Bank: EGAIN COMMUNICATIONS CORPORATION     SILICON VALLEY BANK By
  /s/ Ashutosh Roy         By   /s/ Mei Chui       President or Vice President  
  Title   Relationship Manager By   /s/ Eric N. Smit             Secretary or
Ass’t Secretary      

[Signature Page to Amendment to Loan and Security Agreement]